DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173768 A1 to Dey, IV et al. (hereafter refers as Dey) in view of US 2020/0008300 A1 to Lewis et al. (hereafter refers as Lewis) and further in view of US 2012/0307676 A1 to Chan et al. (hereafter refers as Chan).
Regarding claims 1 and 7, Dey teaches a method and a power tool device (power tool 104 for perform a method, Fig. 2, 3A and 5) comprising:
a motor (motor 214, Fig. 3A and paragraph [25]);
an actuator configured to be actuated by a user (trigger 212 configured to be actuated/activated by a user, Fig. 3A and paragraphs [25, 27, 41]);
a Hall effect sensor (hall effect sensor(s), Fig. 3A) configured to monitor motor position information (hall effect sensor(s) configured to monitor motor position, paragraph [29]);
a plurality of power switching elements (switching network 216 includes numerous switching elements, paragraph [28]) configured to drive the motor (configured to drive the motor, paragraphs [27-29]);
a first printed circuit board (PCB) (an electrical board that including at least a controller that including a plurality of electrical parts, Fig. 3A and paragraph [31]);
a combined chip located on the first PCB (the electrical board includes the electrical chip, Fig. 3A and paragraphs [26, 31]) and coupled to the actuator (coupled to the trigger, Fig. 3A and paragraphs [26-28, 31]), the Hall effect sensor (coupled to the Hall effect sensor(s), Fig. 3A and paragraph [29]), wherein the combined chip includes a memory and an electronic processor (the electrical chip includes a memory and an electronic processor, Fig. 3A and paragraph [31]) configured to:
determine that the actuator has been actuated (determine whether the trigger has been activated, paragraphs [25, 28]), 
provide, in response to determining that the actuator has been actuated, a signal, to control the plurality of power switching elements based on the signal (provide a signal to control the plurality of switching elements/switching network, in response to the activation of the trigger, paragraphs [28, 41, 46]), 
receive the motor position information from the Hall effect sensor (the controller with the processor, receives the motor position information from the hall effect sensor, paragraph [29]), 
control the signal provided based on the motor position information (the controller with the processor controls the signal provided to the plurality of switching elements/switching network, based on the motor position information, paragraphs [29, 68, 79]), 
wirelessly transmit power tool device information to an external device (the controller with the processor, transmit power tool device information to an external device, paragraphs [36, 42, 47, 48]) via an integrated antenna (via a radio transceiver and antenna 254, paragraphs [22, 34]), and 
wirelessly receive configuration information from the external device (the controller with the processor, receives configuration/policy from the external device, paragraphs [36, 42, 46-48]) via the integrated antenna (via a radio transceiver and antenna 254, paragraphs [22, 34]), wherein the electronic processor is configured to use the configuration information to control the signal that is provided (wherein the controller with the processor, uses the received configuration/policy to control signal that is provided to switching network to control motor, paragraphs [36, 42, 46-48, 54]).
However, Dey does not explicitly teach the power tool device comprising “a gate driver coupled to the plurality of power switching elements and configured to control the plurality of power switching elements, provide the signal “to the gate driver, wherein the gate driver is configured to control the plurality of power switching elements based on the signal” and control the signal provided to “the gate driver”.
Lewis teaches a power tool device (power tool 100, Fig. 1 and paragraph [27], provisional 62/691,160, hereafter refers as provisional, paragraph [17] and Fig. 1) comprising:
a motor (motor 104, Fig. 1 and paragraph [27], provisional, Fig. 1 and paragraph [17]);
an actuator configured to be actuated by a user (trigger/actuator 120 configured to be actuated/activated by a user, Fig. 1 and paragraphs [29, 37], provisional, paragraphs [19, 29]  and Fig. 1);
a Hall effect sensor (position sensor(s) including a hall effect sensor(s), Fig. 2 and paragraph [36], provisional, Fig. 2 and paragraph [26]) configured to monitor motor position information (hall effect sensor(s) configured to monitor motor position, paragraph [36], provisional, paragraph [26]);
a plurality of power switching elements (a power switch circuit 205 includes numerous switching elements, paragraphs [35-38] and Fig. 2, provisional, paragraphs [25-28] and Fig. 2) configured to drive the motor (configured to drive the motor, paragraphs [35-38] and Fig. 2, provisional, paragraphs [25-28] and Fig. 2);
a gate driver (gate driver 219, Fig. 2 and paragraph [36], provisional, Fig. 2 and paragraph [26]) coupled to the plurality of power switching elements (gate driver 219 coupled to the plurality of power switching elements, Fig. 2 and paragraphs [36-38], provisional, Fig. 2 and paragraphs [26-38]) and configured to control the plurality of power switching elements (wherein the gate driver 219 is configured to control the plurality of switching elements, paragraphs [37-38, 41], provisional, paragraphs [27-38, 31]);
a first printed circuit board (PCB) (a printed circuit board 202, abstract, Fig. 3-6 and paragraphs [42, 44], provisional, abstract, Fig. 3-6 and paragraphs [32-34]);
a combined chip located on the first PCB (the printed circuit board includes a combined chip, Fig. 3-6 and paragraphs [42, 44], provisional, abstract, Fig. 3-6 and paragraphs [32-34]) and coupled to the actuator (wherein the combined chip coupled to the trigger/actuator, paragraphs [41, 57] and Fig. 5, provisional, Fig. 5 and paragraphs [31, 46]), the Hall effect sensor (wherein the combined chip coupled to the hall effect sensor, paragraph [51] and Fig. 3-6, provisional, Fig. 3-6 and paragraph [51]), and the gate driver (the combined chip coupled to the gate driver, paragraph [45] and Fig. 3-6, provisional, Fig. 3-6 and paragraph [34]), wherein the combined chip configured to (the combined chip including at least controller 218 configured to perform the functions, paragraphs [36, 39, 45] and Fig. 6, provisional, paragraphs [26, 29, 34] and Fig. 6):
determine that the actuator has been actuated (the controller determines that the trigger has been actuated/activated, paragraphs [29, 37, 39], provisional, paragraphs [19, 27, 29]), 
provide, in response to determining that the actuator has been actuated, a signal to the gate driver (the controller provides signals, upon identified that the trigger has been actuated/activated, to the gate driver, paragraphs [37-38, 41], provisional, paragraphs [27-28, 31]), wherein the gate driver is configured to control the plurality of power switching elements based on the signal (to control the plurality of power switching elements via the gate driver, paragraphs [37-38, 41], provisional, paragraphs [27-28, 31]), 
receive the motor position information from the Hall effect sensor (receives the motor position information from the sensor(s), paragraphs [39-41], provisional, paragraphs [29-31]), 
control the signal provided to the gate driver based on the motor position information (the controller provides signal to the gate driver, based on the motor position information, i.e. provides a voltage level needed to drive the gate, paragraphs [37, 41]), provisional, paragraphs [27, 31]), 
control the signal that is provided to the gate driver (the controller controls the power switching elements based via the gate driver, paragraphs [37, 41]), provisional, paragraphs [27, 31]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the power tool device comprising the gate driver coupled to the plurality of power switching elements and configured to control the plurality of power switching elements, provide the signal to the gate driver, wherein the gate driver is configured to control the plurality of power switching elements based on the signal and control the signal provided to the gate driver as taught by Lewis, with the teachings of the power tool device comprising the plurality of power switching elements as taught by Dey, for a purpose of enabling the controller/electronic processor to sequentially controlling the power switch elements within each phase of the motor (see Lewis, paragraph [46], provisional, paragraph [35]).
However, the combination of Dey and Lewis does not explicitly teach the combined chip located on the first PCB “includes” the memory, the integrated antenna, and the electronic processor.
Chan teach the combined chip (computing module 110, paragraphs [30, 42]) located on a printed circuited board (located on a printed circuit board, Fig. 1 and paragraphs [30, 42]) includes a memory, an integrated antenna, and an electronic processor (includes at least a memory, processor and an integrated antenna, paragraphs [30, 42]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the combined chip located on a printed circuited board includes the memory, the integrated antenna, and the electronic processor as taught by Chan, with the teachings of the combined chip located on a printed circuited board includes the memory and the processor and the power tool including the integrated antenna as taught by combination of Dey and Lewis, for a purpose of enabling integrated antenna to be located on the same printed circuit board as the memory and processor, thus reduce number of devices/units in the power tool device while achieve the wireless communication (see Chan, paragraphs [30, 42]).
Regarding claims 2 and 8, Lewis further teaches the power tool device comprising a second chip (chip 219, Fig. 6 and paragraph [36] and Fig. 6 and paragraph [26]) that is separate from the combined chip (wherein the chip 219 is separated from the combined chip including the controller 218, Fig. 6 and paragraph [36] and Fig. 6 and paragraph [26]), wherein the second chip includes the gate driver (wherein the chip 219 includes the gate driver, Fig. 6 and paragraph [36] and Fig. 6 and paragraph [26]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the power tool device comprising a second chip that is separated from the combined chip, wherein the second chip includes the gate driver as taught by Lewis, with the teachings of the combined chip as taught by Dey, for a purpose of enabling the controller/electronic processor to sequentially controlling the power switch elements within each phase of the motor by using the gate driver that located in a separate chip (see Lewis, paragraph [46], provisional, paragraph [35]).
Regarding claims 6 and 12, Dey further teaches wherein the power tool device information includes at least one of tool usage data, maintenance data, and mode information (transferring power too device information including at least power tool usage, maintenance data and/or mode information, to the external device, paragraphs [19, 32, 36, 40, 42]); and
wherein the configuration information includes at least one of a motor speed parameter, a motor torque parameter, and a work light parameter (wherein the configuration information includes at least one of operational parameter, i.e. motor speed parameter and/or motor torque parameter, paragraphs [41, 53, 61], and work light parameter, paragraphs [19, 53]).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173768 A1 to Dey, IV et al. (hereafter refers as Dey) in view of US 2020/0008300 A1 to Lewis et al. (hereafter refers as Lewis) and further in view of US 2012/0307676 A1 to Chan et al. (hereafter refers as Chan) as applied to claims above, and further in view of US 2015/0111480 A1 to Vanko et al. (hereafter refers as Vanko).
Regarding claims 3 and 9, the combination of Dey, Lewis and Chan further teaches the Hall effect sensor is located (the sensor/hall effect sensor 203 is located separated from the printed circuit board 202 that including the controller, see Lewis, paragraph [51] and Fig. 4 and provisional, paragraph [40] and Fig. 4). 
However, the combination of Dey, Lewis and Chan does not explicitly teach a “second PCB”, wherein the Hall effect sensor is located “on the second PCB”. 
Vanko teaches a power tool device comprises a second PCB (a power tool includes a second PCB, paragraph [60]), wherein the Hall effect sensor is located on the second PCB (wherein the second PCB includes a hall effect sensor, paragraphs [60, 73]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a power tool device comprises a second PCB, wherein the Hall effect sensor is located on the second PCB as taught by Vanko, with the teachings of the Hall effect sensor as taught by combination of Dey, Lewis and Chan, for a purpose of including separate print circuit boards for different types of units, thus provide flexibility for the power tool device for modification and repairing (see Vanko, paragraphs [60, 73]).

Claims 4-5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173768 A1 to Dey, IV et al. (hereafter refers as Dey) in view of US 2020/0008300 A1 to Lewis et al. (hereafter refers as Lewis) and US 2012/0307676 A1 to Chan et al. (hereafter refers as Chan) as applied to claims above, and further in view of US 2014/0361645 A1 to Beyeri.
Regarding claims 4 and 10, the combination of Dey, Lewis and Chan further teaches wherein the first PCB is located below the motor (wherein the controller is below the motor, see Dey, Fig. 2-3, Lewis, paragraph [29] and Fig. 1)
However, the combination of Dey, Lewis and Chan does not explicitly teach the first PCB is located “above” the actuator.
Beyeri teaches a first PCB is located below the motor (wherein an PCB including a controller is located below the motor, Fig. 6-7 and paragraph [45]) and above the actuator (wherein the PCB is above a trigger/actuator, Fig. 6-7 and paragraph [45]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first PCB is located below the motor and above the actuator as taught by Beyeri, with the teachings of the first PCB and the actuator as taught by combination of Dey, Lewis and Chan, for a purpose of improving configuration of the power tool by allowing the first PCB to be located above the actuator thus does not extend rearward of the power tool device (see Beyeri, paragraph [45]).
Regarding claims 5 and 11, Lewis further teaches wherein the plurality of power switching elements are located on the first PCB (a control module including the power switch circuit 205, which comprises a plurality of switching elements, paragraphs [29, 35-38] and Fig. 2 and provisional, paragraphs [19, 24-28] and Fig. 2, wherein the control module is located on the printed circuit board 202, see Lewis, paragraph [44], provisional, paragraph [33]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the plurality of power switching elements are located on the first PCB as taught by Lewis, with the teachings of the plurality of power switching elements as taught by Dey, for a purpose of enabling the plurality of power switching elements located on the first PCB, thus enabling the controller/processor to communicate with the plurality of power switching elements on the same first PCB (see Lewis, paragraph [44], provisional, paragraph [33]).

Claims 13-14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173768 A1 to Dey, IV et al. (hereafter refers as Dey) in view of US 2020/0008300 A1 to Lewis et al. (hereafter refers as Lewis).
Regarding claim 13, Dey teaches a power tool device (power tool 104 for perform a method, Fig. 2, 3A and 5) comprising:
a motor (motor 214, Fig. 3A and paragraph [25]);
an actuator configured to be actuated by a user (trigger 212 configured to be actuated/activated by a user, Fig. 3A and paragraphs [25, 27, 41]);
a plurality of power switching elements (switching network 216 includes numerous switching elements, paragraph [28]) configured to drive the motor (configured to drive the motor, paragraphs [27-29]);
a first printed circuit board (PCB) (an electrical board that including at least a controller that including a plurality of electrical parts, Fig. 3A and paragraph [31]);
an antenna (antenna 254, paragraphs [22, 34]);
a combined chip located on the first PCB (the electrical board includes the electrical chip, Fig. 3A and paragraphs [26, 31]) and coupled to the actuator (coupled to the trigger, Fig. 3A and paragraphs [26-28, 31]), the antenna (coupled to the antenna, Fig. 3A and paragraphs [34-36]), wherein the combined chip includes a memory and an electronic processor (the electrical chip includes a memory and an electronic processor, Fig. 3A and paragraph [31]) configured to:
determine that the actuator has been actuated (determine whether the trigger has been activated, paragraphs [25, 28]), 
in response to determining that the actuator has been actuated, provide a signal, to control the plurality of power switching elements based on the signal (provide a signal to control the plurality of switching elements/switching network, in response to the activation of the trigger, paragraphs [28, 41, 46]), 
determine motor position information (the controller with the processor, receives the motor position information from a hall effect sensor, paragraph [29]), 
control the signal provided based on the motor position information (the controller with the processor controls the signal provided to the plurality of switching elements/switching network, based on the motor position information, paragraphs [29, 68, 79]), 
wirelessly transmit power tool device information to an external device (the controller with the processor, transmit power tool device information to an external device, paragraphs [36, 42, 47, 48]) via the antenna  (via a radio transceiver and antenna 254, paragraphs [22, 34]), and 
wirelessly receive configuration information from the external device (the controller with the processor, receives configuration/policy from the external device, paragraphs [36, 42, 46-48]) via the antenna (via a radio transceiver and antenna 254, paragraphs [22, 34]), wherein the electronic processor is configured to use the configuration information to control the signal that is provided (wherein the controller with the processor, uses the received configuration/policy to control signal that is provided to switching network to control motor, paragraphs [36, 42, 46-48, 54]).
However, Dey does not explicitly teach the power tool device comprising “a gate driver coupled to the plurality of power switching elements and configured to control the plurality of power switching elements”, the combined chip “coupled to the gate driver”, the signal is “provided to the gate driver”.
Lewis teaches a power tool device (power tool 104 for perform a method, Fig. 2, 3A and 5) comprising:
a motor (motor 104, Fig. 1 and paragraph [27], provisional, Fig. 1 and paragraph [17]);
an actuator configured to be actuated by a user trigger/actuator 120 configured to be actuated/activated by a user, Fig. 1 and paragraphs [29, 37], provisional, paragraphs [19, 29]  and Fig. 1);
a plurality of power switching elements (a power switch circuit 205 includes numerous switching elements, paragraphs [35-38] and Fig. 2, provisional, paragraphs [25-28] and Fig. 2) configured to drive the motor (configured to drive the motor, paragraphs [35-38] and Fig. 2, provisional, paragraphs [25-28] and Fig. 2);
a gate driver (gate driver 219, Fig. 2 and paragraph [36], provisional, Fig. 2 and paragraph [26]) coupled to the plurality of power switching elements (gate driver 219 coupled to the plurality of power switching elements, Fig. 2 and paragraphs [36-38], provisional, Fig. 2 and paragraphs [26-38]) and configured to control the plurality of power switching elements (wherein the gate driver 219 is configured to control the plurality of switching elements, paragraphs [37-38, 41], provisional, paragraphs [27-38, 31]);
a first printed circuit board (PCB) (a printed circuit board 202, abstract, Fig. 3-6 and paragraphs [42, 44], provisional, abstract, Fig. 3-6 and paragraphs [32-34]);
a combined chip located on the first PCB (the printed circuit board includes a combined chip, Fig. 3-6 and paragraphs [42, 44], provisional, abstract, Fig. 3-6 and paragraphs [32-34]) and coupled to the actuator (wherein the combined chip coupled to the trigger/actuator, paragraphs [41, 57] and Fig. 5, provisional, Fig. 5 and paragraphs [31, 46]), and the gate driver (the combined chip coupled to the gate driver, paragraph [45] and Fig. 3-6, provisional, Fig. 3-6 and paragraph [34]), wherein the combined chip configured to (the combined chip including at least controller 218 configured to perform the functions, paragraphs [36, 39, 45] and Fig. 6, provisional, paragraphs [26, 29, 34] and Fig. 6):
determine that the actuator has been actuated (the controller determines that the trigger has been actuated/activated, paragraphs [29, 37, 39], provisional, paragraphs [19, 27, 29]), 
in response to determining that the actuator has been actuated, provide a signal to the gate driver (the controller provides signals, upon identified that the trigger has been actuated/activated, to the gate driver, paragraphs [37-38, 41], provisional, paragraphs [27-28, 31]), wherein the gate driver is configured to control the plurality of power switching elements based on the signal (to control the plurality of power switching elements via the gate driver, paragraphs [37-38, 41], provisional, paragraphs [27-28, 31]), 
determine motor position information (receives the motor position information from the sensor(s), paragraphs [39-41], provisional, paragraphs [29-31]), 
control the signal provided to the gate driver based on the motor position information (the controller provides signal to the gate driver, based on the motor position information, i.e. provides a voltage level needed to drive the gate, paragraphs [37, 41]), provisional, paragraphs [27, 31]), 
control the signal that is provided to the gate driver (the controller controls the power switching elements based via the gate driver, paragraphs [37, 41]), provisional, paragraphs [27, 31]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the power tool device comprising the gate driver coupled to the plurality of power switching elements and configured to control the plurality of power switching elements, provide the signal to the gate driver, wherein the gate driver is configured to control the plurality of power switching elements based on the signal and control the signal provided to the gate driver as taught by Lewis, with the teachings of the power tool device comprising the plurality of power switching elements as taught by Dey, for a purpose of enabling the controller/electronic processor to sequentially controlling the power switch elements within each phase of the motor (see Lewis, paragraph [46], provisional, paragraph [35]).
Regarding claim 14, Dey further teaches the power tool device comprising a Hall effect sensor (hall effect sensor(s), Fig. 3A), wherein the electronic processor is configured to determine the motor position information based on received signals from the Hall effect sensor (the controller with the processor, receives the motor position information from the hall effect sensor, paragraph [29]).
Regarding claim 17, Lewis further teaches the power tool device comprising a second chip (chip 219, Fig. 6 and paragraph [36] and Fig. 6 and paragraph [26]) that is separate from the combined chip (wherein the chip 219 is separated from the combined chip including the controller 218, Fig. 6 and paragraph [36] and Fig. 6 and paragraph [26]), wherein the second chip includes the gate driver (wherein the chip 219 includes the gate driver, Fig. 6 and paragraph [36] and Fig. 6 and paragraph [26]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of the power tool device comprising a second chip that is separated from the combined chip, wherein the second chip includes the gate driver as taught by Lewis, with the teachings of the combined chip as taught by Dey, for a purpose of enabling the controller/electronic processor to sequentially controlling the power switch elements within each phase of the motor by using the gate driver that located in a separate chip (see Lewis, paragraph [46], provisional, paragraph [35]).
Regarding claim 20, Dey further teaches wherein the power tool device information includes at least one of tool usage data, maintenance data, and mode information (transferring power too device information including at least power tool usage, maintenance data and/or mode information, to the external device, paragraphs [19, 32, 36, 40, 42]); and wherein the configuration information includes at least one of a motor speed parameter, a motor torque parameter, and a work light parameter (wherein the configuration information includes at least one of operational parameter, i.e. motor speed parameter and/or motor torque parameter, paragraphs [41, 53, 61], and work light parameter, paragraphs [19, 53]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173768 A1 to Dey, IV et al. (hereafter refers as Dey) in view of US 2020/0008300 A1 to Lewis et al. (hereafter refers as Lewis) as applied to claims above, and further in view of US 2015/0111480 A1 to Vanko et al. (hereafter refers as Vanko).
Regarding claim 15, the combination of Dey and Lewis further teaches the Hall effect sensor is located (the sensor/hall effect sensor 203 is located separated from the printed circuit board 202 that including the controller, see Lewis, paragraph [51] and Fig. 4 and provisional, paragraph [40] and Fig. 4).
However, the combination of Dey and Lewis does not explicitly teach a “second PCB”, wherein the Hall effect sensor is located “on the second PCB”. 
Vanko teaches a power tool device comprises a second PCB (a power tool includes a second PCB, paragraph [60]), wherein the Hall effect sensor is located on the second PCB (wherein the second PCB includes a hall effect sensor, paragraphs [60, 73]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of a power tool device comprises a second PCB, wherein the Hall effect sensor is located on the second PCB as taught by Vanko, with the teachings of the Hall effect sensor as taught by combination of Dey and Lewis, for a purpose of including separate print circuit boards for different types of units, thus provide flexibility for the power tool device for modification and repairing (see Vanko, paragraphs [60, 73]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173768 A1 to Dey, IV et al. (hereafter refers as Dey) in view of US 2020/0008300 A1 to Lewis et al. (hereafter refers as Lewis) as applied to claims above, and further in view of US 2012/0307676 A1 to Chan et al. (hereafter refers as Chan).
Regarding claim 16, the combination of Dey and Lewis does not explicitly teach wherein the antenna is “integrated into” the combined chip.
Chan teach the combined chip (computing module 110, paragraphs [30, 42]) located on a printed circuited board (located on a printed circuit board, Fig. 1 and paragraphs [30, 42]) includes a memory, an integrated antenna, and an electronic processor (includes at least a memory, processor and an integrated antenna, paragraphs [30, 42]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the antenna is integrated into the combined chip as taught by Chan, with the teachings of the combined chip located on a printed circuited board includes the memory and the processor and the power tool including the integrated antenna as taught by combination of Dey and Lewis, for a purpose of enabling integrated antenna to be located on the same printed circuit board as the memory and processor, thus reduce number of devices/units in the power tool device while achieve the wireless communication (see Chan, paragraphs [30, 42]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0173768 A1 to Dey, IV et al. (hereafter refers as Dey) in view of US 2020/0008300 A1 to Lewis et al. (hereafter refers as Lewis) as applied to claims above, and further in view of US 2014/0361645 A1 to Beyeri.
Regarding claim 18, the combination of Dey and Lewis further teaches wherein the first PCB is located below the motor (wherein the controller is below the motor, see Dey, Fig. 2-3, Lewis, paragraph [29] and Fig. 1)
However, the combination of Dey and Lewis does not explicitly teach the first PCB is located “above” the actuator.
Beyeri teaches a first PCB is located below the motor (wherein an PCB including a controller is located below the motor, Fig. 6-7 and paragraph [45]) and above the actuator (wherein the PCB is above a trigger/actuator, Fig. 6-7 and paragraph [45]).
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of first PCB is located below the motor and above the actuator as taught by Beyeri, with the teachings of the first PCB and the actuator as taught by combination of Dey and Lewis, for a purpose of improving configuration of the power tool by allowing the first PCB to be located above the actuator thus does not extend rearward of the power tool device (see Beyeri, paragraph [45]).
Regarding claim 19, Lewis further teaches wherein the plurality of power switching elements are located on the first PCB (a control module including the power switch circuit 205, which comprises a plurality of switching elements, paragraphs [29, 35-38] and Fig. 2 and provisional, paragraphs [19, 24-28] and Fig. 2, wherein the control module is located on the printed circuit board 202, see Lewis, paragraph [44], provisional, paragraph [33]). 
Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to incorporate the teachings of wherein the plurality of power switching elements are located on the first PCB as taught by Lewis, with the teachings of the plurality of power switching elements as taught by Dey, for a purpose of enabling the plurality of power switching elements located on the first PCB, thus enabling the controller/processor to communicate with the plurality of power switching elements on the same first PCB (see Lewis, paragraph [44], provisional, paragraph [33]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0335434 A1 discloses combined chip comprises a processor, a memory and integrated antenna (see paragraph [120]).
US 2020/0043321 A1 discloses a power tool device includes an antenna for wirelessly communicate with external device (see Fig. 5 and paragraphs [15, 17, 26-30]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG B. HUYNH whose telephone number is (571)270-7642. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N. Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG B HUYNH/           Primary Examiner, Art Unit 2469                                                                                                                                                                                             	June 13, 2022